11/17/2020



                                                                                            Case Number: DA 20-0517




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0517

JRN HHOLDINGS, LLC, A LIMITED
LIABILITY COMPANY,

                   Plaintiff & Appellant,

           v.

DEARBORN MEADOWS LAND
OWNERS ASSOCIATION, INC., A
MONTANA NONPROFIT                                               SECOND
CORPORATION, ITS PRESIDENT, JIM                       ORDER OF MEDIATOR APPOINTMENT
BECK, ITS VICE PRESIDENT, PAT
RACICOT, ITS REPRESENTATIVE OF
RECORD, ART POWELL, AND DOES 1
- 100, CONSISTING OF ALL OTHERS
WHO CLAIM A NON-CONSENSUAL
RIGHT OF ACCESS ACROSS
PAINTIFF'S REAL PROPERTY,

                  Defendants & Appellees.

         Thomas Marra, the mediator previously appointed in this matter, has declined the
appointment due to a conflict of interest. Accordingly, Thomas Marra’s order of mediator
appointment is hereby rescinded and
         IT IS ORDERED THAT Gary Michael Barer, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this November 17, 2020.
                                    Bowen Greenwood, Clerk of the Supreme Court

c:   David B. Gallik, Anne Elizabeth Sherwood, Frederick F. Sherwood